Case: 4:19-cr-00272-AGF-JMB Doc. #: 2 Filed: 04/03/19 Page: 1 of 2 PageID #: 6

                                                                                                lrDlL~u:ll

                                                                                            APR ~ 3 2019
                         IN THE UNITED STATES DISTRICT COURT .
                                                                                           U.S. DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI                            EASTERN DISTRICT OF MO
                                                                                            ST. LOUIS
                                EASTERN DIVISION



UNITED STATES OF AMERICA,                           )
                                                    )
                      Plaintiff,                    )
                                                    )       Case No.:
                                                    )
v.                                                  )        4:19CR00272 AGF/JMB
                                                    )
DEREK J. PETTY, and                                 )
SIERRA PRICE,                                       )
                                                    )
                      Defendants.                   )
                                                    )

                                        INDICTMENT

                                           COUNT I

The Grand Jury charges that,

       Beginning on an unknown date, but including the period between April 2018 and

December 2018, within the Eastern District of Missouri, the defendants,



                          DEREK J. PETTY and SIERRA PRICE,


did knowingly and intentionally combine, conspire, confederate, and agree together with each

other to commit the following offense against the United States:   to acquire and obtain

possession of a controlled substance by misrepresentation, fraud, forgery, deception, and




                                                1
Case: 4:19-cr-00272-AGF-JMB Doc. #: 2 Filed: 04/03/19 Page: 2 of 2 PageID #: 7




subterfuge, in violation of Title 21, United States Code, Section 843(a)(3) and punishable under

Title 21, United States Code, Section 843(d)(l).



                                                       A TRUE BILL.


                                                                   FOREPERSON



JEFFREY B. JENSEN
UNITED STATES ATTORNEY



SIRENA MILLER WISSLER #55374MO
Assistant United States Attorney
111 South 10th Street, 20th Floor
St. Louis, MO 63102




                                                   2
